Abatement Order filed August 7, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00655-CV
                                  ____________

                       KEVIN MATTHEW HALL, Appellant

                                          V.

                    REBECCA MACCORKLE HALL, Appellee


                      On Appeal from the 308th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-63670


                         ABATEMENT ORDER

      Notice was filed August 1, 2012 that appellant is in bankruptcy. Tex. R. App. P.
8.1. According to the notice, on April 30, 2012, Kevin Matthew Hall, petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the Southern
District of Texas under case number 12-33310. A bankruptcy suspends the appeal from
the date when the bankruptcy petition is filed until the appellate court reinstates the
appeal in accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.
       When a case has been suspended by a bankruptcy filing, a party may move the
appellate court to reinstate the appeal if permitted by federal law or the bankruptcy court.
Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated the stay, a certified
copy of the order must be attached to the motion. Id. A party filing a motion to reinstate
shall specify what further action, if any, is required from this court when the appeal is
reinstated. See Tex. R. App. P. 10.1(a).

       For administrative purposes only, and without surrendering jurisdiction, the appeal
is abated and treated as a closed case until further order of this court.



                                       PER CURIAM




                                               2